Reynolds, J.
(dissenting). We cannot agree with the majority’s position that section 241-a of the Labor Law cast on defendant, as owner of the building, an absolute and nondelegable duty to see that the section is complied with. It is well settled that an owner is liable for a lack of compliance with section 241 of the Labor Law only if he exerts direction and control of the work or the incident occurred in “ an area of common usage in the construction over which the owner retained control.” (Bidetto v. New York City Housing Auth., 25 N Y 2d 848, 849 and cases cited therein; emphasis supplied). It is also clear that section 241-a, here involved, must be read in pari materia with section 241. (Section 241-a standing alone does not specify as to whom it shall apply or against whom it shall be enforced.) Since there is no indication of control or direction or involvement of an area of common usage over which the owner retained control, section 241-a does not cast liability on the instant appellant. The majority’s reliance on Haskins v. City of New York (28 A D 2d 656) is misplaced. Haskins incorrectly held that section 241-a casts a nondelegable duty because section 241 casts such a duty. It is clear from the Court of Appeals cases decided before and since Haskins that section 241 casts no such duty as to an owner out of control (e.g., Bidetto v. New York City *71Homing Auth., supra; cf. Wright v. Belt Assoc., 14 N Y 2d 129; Naso v. Wates & Co., 21 A D 2d 679, affd. 15 N Y 2d 667). Our court has dealt with section 241 in accordance with these Court of Appeals holdings in Curtis v. State of New York (27 A D 2d 628, affd. 23 N Y 2d 976) and Leahy v. Botnick (35 A D 2d 898). It is our opinion that Haskins has been overruled by the Court of Appeals cases. To hold, as the majority would, that a non-controlling owner would not here be liable under section 241 but would under section 241-a has no logical consistency and could clearly not have been the intent of the Legislature, as witness the Court of Appeals cases.
The cases cited by plaintiff and adopted by the majority either involved a general contractor and not an owner who did not retain control, or miscellaneous decisions contra to the rationale of the Court of Appeals cases. It will be seen that no Court of Appeals, decision has been cited which sustains the position of plaintiff.
The attempt to distinguish Bidetto {supra) in the majority statement seems to be merely a restatement that section 241-a • of the Labor Law can be considered without reference to section 241 and ignores the clear holding of Bidetto and the cases cited therein, that in order to charge an owner the owner must have direction and control of the work and/or it must have occurred in an “ area of common usage in the construction over which the owner retained control.” (Emphasis supplied.)
"While we feel it unnecessary to reach the question of compliance with the statutes and rules enacted thereunder, some brief clarification of the facts would seem indicated. Also, a brief discussion of the plaintiff’s contentions would be in order. It seems to us that respondent’s photographs are misleading. The evidence shows that there was no hole on the roof which would approximate a stairwell. Rather it was an aperture of very small size amply covered by a three-foot by four-foot, or four-foot by four-foot piece of three-quarter inch plywood, which Hole it is contended was left to accommodate a permanent roof rent for fumes; that it was a part of the work in progress. There is considerable doubt that this is a case where a man was working in or at a stairwell but, in any event, the hole was covered in compliance with section 241-a and subdivision (d) of section 23.11 [since repealed] of the Industrial Code by a three-quarter inch solid piece of plywood in accordance with subdivision (d) of section 23.11. The contention that there must be coverings at the floor below, etc., was disapproved in Gorman v. Grand Gent. Bldg. (29 A D 2d 849, affd. 22 N Y 2d 821) as long as the *72hole was covered. Respondent’s claim that a barricade or banister should have been erected is easily disposed of. This is necessary only where there is an open hole (this was covered) and where it does not concern work in progress, as here.
The attempt to question the testimony as to the size and width of the plywood covering over the aperture in the roof is rather puzzling since it was testified to by the plaintiff’s own witness and was undisputed and was in exact compliance with subdivision (d) of section 23.11. The contention of plaintiff that the plywood covering had to be secured has absolutely no substantiation in the statute or rule. The contention that it might slide or blow away as stated in the majority opinion could be classified as a desperation argument, or at the least not relevant. Suffice it to say that it was firmly over the hole at the time of the accident, had not slid or blown away, and was moved by the plaintiff who had previously seen the hole at that point.
It seems reasonable that the general contractor in control, constantly on the job at all times, can best enforce sections 241 and 241-a for the safety of the workmen and the Court of Appeals eases which require direction and control and exonerate the owner out of control make good sense. It would seem that the respondent’s accident was caused by negligence or inadequate instructions given by his employer when he was sent to “ pick up ” on the roof. This accident occurred because of the manner in which plaintiff was performing a detail of the general contractor’s work.
The judgment should be reversed and the complaint dismissed.
Herlihy, P. J., and Greenblott, J., concur with Staley, Jr., J.; Kane and Reynolds, JJ., dissent and voté to reverse in an opinion by Reynolds, J.
Judgment, in respect to the derivative cause of action only, reversed, on the law and the facts, and a new trial of said derivative cause of action ordered unless, within 20 days after entry of order hereon, plaintiff Daniel Horan shall stipulate to reduce the amount of the verdict in his favor to $7,500, in which event the judgment upon said derivative cause of action, as so reduced, affirmed; judgment in all other respects affirmed, with costs.